Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 1 of 19 PageID: 563




 NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



     THE ESTATE OF AMIR BOTROS, by
                                                  Civil No. 2:18-cv-09882 (KSH) (CLW)
     its Administratrix ad Prosequendum,
     SAHAR HANA

                        Plaintiff,
          v.
                                                                 Opinion
     GREAT AMERICAN INSURANCE
     GROUP, AND JOHN DOES 1-10 (a
     fictitious name),

                        Defendants.

 Katharine S. Hayden, U.S.D.J.

          Before the Court are cross-motions for summary judgment brought by the

 plaintiff, the estate of Amir Botros by its administratrix ad prosequendum, Sahar

 Hana (the “Estate”), and the defendant, Great American Insurance Company (“Great

 American”).1 The issue is whether coverage under an occupational accident insurance

 policy issued by Great American was triggered under the circumstances of Botros’s

 death.

          Procedurally, on May 4, 2018, the Estate filed a complaint in state court based

 on its assertion that Botros “died, accidentally while in the performance of his


 1
  Great American notes that it was improperly pleaded as “Great American Insurance
 Group.”
                                              1
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 2 of 19 PageID: 564




 occupation,” and is therefore subject to a $250,000 accidental death benefit. (D.E. 1,

 Ex. A, Compl. ¶ 8.)2 Great American timely removed this action based on diversity,

 pursuant to 28 U.S.C. § 1332, and answered. (D.E. 1, 2.)

          Now Great American has filed a motion for summary judgment arguing that

 Botros did not die from an “injury” sustained by an “accident,” as those terms are

 defined in the policy at issue. (D.E. 26-1, Def.’s Moving Br. 5.) Rather, Great

 American relies on record evidence that it claims establishes Botros suffered from

 coronary artery disease and other progressive health conditions that caused or

 contributed to his death. The Estate has cross-moved for summary judgment arguing

 that the policy covered any pre-existing conditions, relying on what it characterizes as

 two incongruent clauses relating to pre-existing conditions coverage. (D.E. 27-1, Pl.’s

 Moving Br. 11-12.) The motions are fully briefed (D.E. 26, 27, 28, 29) and the Court

 decides them without oral argument. See L. Civ. R. 78.1.

     I.      Background

          Unless otherwise noted, the following relevant facts are undisputed. Rafik

 George is the owner and operator of 7 Blue LLC, a company that assumes delivery

 routes from XPO Logistics, Inc. d/b/a TSA - XPO Servco a/k/a XPO Last Mile

 (“XPO”) and arranges for them to be fulfilled. (D.E. 27-10, Exhibit I (“George



 2
   The complaint also named ten unidentified John Does. As discovery is closed, these
 fictitious defendants will be dismissed. Blakeslee v. Clinton Cnty., 336 F. App’x 248,
 250-51 (3d Cir. 2009); Fed. R. Civ. P. 21.
                                             2
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 3 of 19 PageID: 565




 Dep.”) at 12:2-11, 14:19-15:2, 25:1-14, 30:4-22.) In the regular course of business, 7

 Blue is paid a set price for each delivery route and, in turn, pays a set price to each

 entity that completes the delivery. (Id. at 25:15-21, 30:4-22.) One of the companies

 that 7 Blue utilized in its business was Mariam Trading, LLC, a delivery company

 owned and operated by Botros. (Id. at 12:23-13:22.) When 7 Blue assigned work to

 Mariam Trading, Botros fulfilled delivery routes between the hours of 10:00 p.m. and

 4:00 a.m. (Def.’s Moving Br. 1 ¶ 3.)3 On a typical workday, Botros arrived at an

 Amazon shipping warehouse in Avenel, New Jersey, transferred at least 10 pre-

 packaged pallets into a 26-foot box truck owned by George, and transported the load

 to a United States Post Office branch where he would obtain a signature upon

 completion of the delivery. (George Dep. at 20:9-22:6.) Depending upon demand,

 Botros sometimes returned to the warehouse to complete a second haul. (Id. at 22:7-

 14.)




 3
   In violation of L. Civ. R. 56.1(a) and this Court’s judicial preferences, see LITE, N.J.
 FEDERAL PRACTICE RULES, Survey of Judicial Officers, Publisher’s App’x 2, at 687 (GANN
 2020), Great American failed to file a separate statement of material facts with its
 motion, and instead simply incorporated its statement in its moving brief. Likewise,
 plaintiff failed to file a separate document with the supplemental statement of material
 facts in support of its cross-motion and opposition to Great American’s motion, and
 also incorporated its statement into its brief. In the interest of judicial efficiency, and
 in recognition of the parties’ partial compliance with these requirements elsewhere (see
 D.E. 27-16; D.E. 28), the Court will nevertheless rule on the motions as presented.
                                              3
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 4 of 19 PageID: 566




        During the evening of November 28, 2016, George observed Botros walking

 towards the truck inside of the warehouse, not carrying any packages.4 (Def.’s

 Moving Br. 1 ¶ 4.) Botros’s face turned red, and he held his chest and gasped for air

 as he sat down on an empty pallet. (George Dep. at 37:19-24, 39:2-7.) An ambulance

 transported him to Robert Wood Johnson University Hospital in Rahway around

 11:33 p.m. (Pl.’s Moving Br. 1 ¶ 3.) Approximately one hour later, he died from

 cardiac arrest due to acute myocardial infarction. (Id. at 5-6 ¶ 5.)

        Botros was a certificate holder of Truckers Occupational Accident Insurance

 Policy OA4767627-00-000014 (the “Policy”), which was in full force and effect on the

 date of his death. (Def.’s Moving Br. 2 ¶¶ 9-10.) Great American issued the Policy to

 policyholder National City and participating motor carrier XPO, and agreed to insure

 Botros against covered losses subject to the Policy’s provisions, limitations, and

 exclusions. (D.E. 27-9, Ex. H, Policy at BOTROS 000136-37.)

 II.       Standard of Review

           A. Summary Judgment Standard

        Summary judgment is proper where the movant demonstrates that there is no

 genuine dispute as to any material fact and that it is entitled to judgment as a matter of



 4
  The Estate states it is undisputed that Botros loaded his truck “halfway” at the time
 George observed him walking. (Pl.’s Moving Br. 8 ¶ 40.) Great American, however,
 denies that statement. (D.E. 28, Def.’s Resp. to Pl.’s 56.1 Stmt. ¶ 40.) Neither party
 argues, and the Court does not conclude, that their different versions have relevance
 to the Court’s decision.
                                              4
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 5 of 19 PageID: 567




 law. Fed. R. Civ. P. 56(a). In ruling on the motion, the Court views the evidence in

 the light most favorable to the nonmoving party and draws all inferences in favor of

 that party. Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 402 (3d Cir. 2016).

 A factual dispute is “genuine” if the evidence would permit a reasonable jury to find

 for the non-movant. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 289 (3d Cir. 2018). A

 fact is “material” if it “might affect the outcome of the suit under the governing law.”

 Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d Cir. 2013). At the summary judgment

 stage, the Court is not permitted to make credibility determinations or weigh the

 evidence. Id. at 428-29.

        The same standard applies when cross-motions for summary judgment are

 filed. Id. “When both parties move for summary judgment, ‘[t]he court must rule on

 each party’s motion on an individual and separate basis, determining, for each side,

 whether a judgment may be entered in accordance with the Rule 56 standard.’” Auto-

 Owners, 835 F.3d at 402 (quoting 10A Charles Alan Wright et al., Federal Practice &

 Procedure § 2720 (3d ed. 2016)). Cross-motions for summary judgment are a

 particularly appropriate vehicle for deciding insurance coverage disputes such as this

 one, in which the parties do not contest the basic facts underlying the dispute. See

 Wimberly Allison Tong & Goo, Inc. v. Travelers Prop. Cas. Co. of Am., 559 F. Supp. 2d 504,

 510 (D.N.J. 2008) (Simandle, J.) (“Under New Jersey law, ‘[t]he interpretation of an

 insurance contract on undisputed facts is a question for the court to decide as a matter



                                              5
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 6 of 19 PageID: 568




 of law and can be the basis for summary judgment.’” (citation omitted)), aff’d, 352

 Fed. App’x 642 (3d Cir. 2009).

           B. Interpretation of Insurance Policies

        “An insurance policy is a contract that will be enforced as written when its

 terms are clear in order that the expectations of the parties will be fulfilled.” Flomerfelt

 v. Cardiello, 202 N.J. 432, 441 (2010). Policy language is interpreted “according to its

 plain and ordinary meaning.” Id. (citation and internal quotation marks omitted).

 Terms that are not clear, but ambiguous, are construed in favor of the insured and

 against the insurer. Id. “If the language is clear, that is the end of the inquiry.” Chubb

 Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008). “[I]n the absence

 of an ambiguity, a court should not ‘engage in a strained construction to support the

 imposition of liability’ or write a better policy for the insured than the one

 purchased.” Id. (citation omitted); see also Flomerfelt, 202 N.J. at 441. “If the terms of

 the contract are susceptible to at least two reasonable alternative interpretations, an

 ambiguity exists,” and in that event, “a court may look to extrinsic evidence as an aid

 to interpretation.” Chubb, 195 N.J. at 238.

        Generally, policy exclusions are narrowly construed, and it is the insurer’s

 burden to “bring the case within the exclusion.” Flomerfelt, 202 N.J. at 442 (citation

 and internal quotation marks omitted). “[I]f there is more than one possible

 interpretation of the language, courts apply the meaning that supports coverage rather

 than the one that limits it.” Id. But “far-fetched interpretation[s]” do not create
                                               6
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 7 of 19 PageID: 569




 ambiguity, and “courts must be careful not to disregard the ‘clear import and intent’

 of a policy’s exclusion.” Id. “Rather, courts must evaluate whether, utilizing a ‘fair

 interpretation’ of the language, it is ambiguous.” Id.

III.    Discussion

        There is no dispute between the parties that Botros died of a heart attack. In

 the Estate’s response to Great American’s statement of undisputed facts, it

 acknowledges his cause of death as “‘cardiac arrest’ due to ‘acute myocardial

 infarction.’” (D.E. 27-17, Pl.’s Resp. to Def.’s 56.1 Stmt. ¶ 8.) The death certificate

 issued to Botros confirms the same. (D.E. 27-6, Ex. E.) In its brief, Great American

 claims “there is overwhelming evidence that heart disease not only contributed, but

 was the sole cause of the heart attack and death.” (Def.’s Moving Br. 11.) The Court

 is satisfied that there is no material dispute as to the cause of death here.

           Great American relies on significant New Jersey jurisprudence in making its

 argument that policy coverage was not triggered under the circumstances of Botros’s

 death. The earliest case is Linden Motor Freight Co. v. Travelers Ins. Co., 40 N.J. 511, 515

 (1963), where the New Jersey Supreme Court distinguished between accidental

 injuries and injuries caused by accidents. Two employees of a freight company went

 to work on a Saturday to prepare for the upcoming workweek. While at the

 warehouse, the men conducted a routine inventory inspection and noticed a pallet of

 Prestone out of place in violation of fire law ordinances. As one of the employees

 maneuvered a lift-truck to realign the pallet, several 63-pound Prestone cartons fell to
                                               7
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 8 of 19 PageID: 570




 the floor. The other employee, whose clerical position did not encompass any

 physical effort, lifted and put at least seven of the cartons back. Afterwards, he

 started to cough, turn white, and gasp for air. While at a family gathering later that

 evening, he collapsed due to a myocardial infarction and died 16 days later.

           The decedent’s insurance policy -- of which his employer was designated as

 beneficiary -- provided for a double payment of the $10,000 face amount “upon the

 sustainment of ‘bodily injuries effected directly and independently of all other causes

 through external, violent and accidental means.’” Id. at 513. The insurer did not pay

 the double indemnity and a lawsuit followed. The court affirmed the Appellate

 Division’s decision in favor of the insurer, holding that the employee’s injury was not

 “accidental” because the fact the cartons fell did not constitute the means effecting

 the injury. Id. at 538. Instead, the court held that the employee’s heart attack was

 caused by his voluntary act of picking up the cartons. In its ruling, the court expressly

 adopted the approach announced in Mutual Accident Ass’n v. Barry, 131 U.S. 100

 (1889), which held that accidental injury policies require that the injury be caused by

 something unforeseen, and that if the injury is an unexpected result of voluntary

 conduct during which nothing unusual occurred, no recovery could be had. The

 ruling thus distinguished an accidental injury from an accidental result.

           In the year following Linden, the New Jersey Supreme Court decided Harris

 v. John Hancock Mutual Life Insurance, 41 N.J. 565 (1964), another insurance coverage

 dispute prompted by an employee’s heart attack at the workplace. There the plaintiff
                                             8
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 9 of 19 PageID: 571




 suffered a non-fatal myocardial infarction while performing his regular occupational

 duties, transporting steel tanks. Plaintiff sued his insurance carrier for benefits under

 an insurance policy that provided disability coverage “arising out of bodily injury

 sustained ‘as the direct result of an accident, independent of all other causes.’” Id. at

 567. The court reversed and directed judgment for the insurer.

           In so ruling the court found that nothing unusual occurred nor did anything

 involuntary or unforeseen happen with respect to the plaintiff’s physical voluntary

 activity prior to his heart attack. Instead, “[t]he effort was simply too great for his

 heart.” Id. Referencing its recent decision in Linden, the court noted that where a

 policy does not cover accidental results but requires something accidental in the cause

 of a resulting injury, “the language cannot be construed to insure merely against an

 accidental result.” Id. at 568.

           The court focused on the events preceding the plaintiff’s heart attack and

 announced that whether the means of his resulting bodily injury are accidental “will be

 determined by the reasonable appreciation, understanding and expectation of the

 average policy purchaser in the light of and having in mind the limiting language of

 the insuring clause.” Id. The court held that “where the resultant injury is to the

 heart, brought on by reason of exertion from activity, voluntarily pursued, in which

 nothing unexpected or unforeseen occurs beyond the injury itself, and there is

 nothing which a layman would understand to be an accident, the average policyholder

 could not reasonably reach a conclusion of coverage.” Id.
                                              9
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 10 of 19 PageID: 572




       The third case Great American relies on is Gottfried v. Prudential Insurance Co. of

 America, 82 N.J. 478 (1980), in which the New Jersey Supreme Court reversed the

 Appellate Division’s ruling in favor of the defendants and adopted the reasoning of

 the dissenting judge. Unlike the workplace heart attacks in Linden and Harris,

 Gottfried’s acute myocardial infarction occurred at a dinner party immediately

 following a pickup game of basketball, and he died later that evening. See 173 N.J.

 Super. 381, at 383-84 (App. Div. 1978) (Kole, Judge, dissenting).

       Judge Kole distinguished the policy at issue, which contained accidental bodily

 injury coverage, from “accidental means” policies, finding the former can insure

 against a broader risk of injury. Id. at 386-87. He reasoned that “an insured

 purchasing a policy with the ‘accidental bodily injury’ language in it may be said, as a

 matter of law, reasonably to have expected that a 44-year-old man, in the patently

 healthy condition of this insured prior to the incident here involved, would be

 compensated under this type of policy for a totally unexpected death that resulted

 from his voluntary overexertion through strenuous exercise.’” Id. at 382. Judge Kole

 further posited that “insurers can easily avoid coverage for such injuries or deaths by

 adopting language requiring accidental causation or means,” indicating that not all

 heart attacks will be deemed accidental. Id. at 392.

       To determine where in this spectrum the Policy at issue fits, the Court

 examines the relevant language.



                                             10
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 11 of 19 PageID: 573




       OCCUPATIONAL ACCIDENT SCHEDULE OF BENEFITS
       SCHEDULE OF BENEFITS: OCCUPATIONAL
       DESCRIPTION OF BENEFITS: OCCUPATIONAL
       ACCIDENTAL DEATH AND DISMEMBERMENT
       MAXIMUM BENEFIT AMOUNT $250,000 PRINCIPAL SUM
       SURVIVOR’S BENEFIT (LUMP SUM)     (($50,000 DEATH LUMP
       SUM) + $2,000/MTH UP TO 100 MTHS)
       INCURRAL PERIOD 104 WEEKS

       ...

       OCCUPATIONAL ACCIDENT SUPPLEMENTAL SCHEDULE
       OF BENEFITS
       SCHEDULE OF BENEFITS: OCCUPATIONAL
       DESCRIPTION OF BENEFITS: OCCUPATIONAL
       PRE-EXISTING CONDITIONS COVERAGE APPLIES TO:
       ACCIDENTAL DEATH AND DISMEMBERMENT
       ACCIDENTA MEDICAL EXPENSE
       TEMPORARY TOTAL DISABILITY
       MAXIMUM BENEFIT AMOUNT: $15,000

       ...

       SECTION I

       GENERAL DEFINITIONS

       Accident means a sudden, abrupt, discrete, and unexpected event
       resulting in physical injury, and that takes place without expectation and
       abruptly, rather than something which continues, progresses, or develops.

       ...

       Covered Loss(es) means one or more of the losses or expenses described
       as such in Section IV of this Policy.

       ...

       Injury means physical Injury to an Insured Person caused by an
       Occupational Accident while coverage is in force under this Policy, which
       results directly and independently of all other causes in a Covered Loss.
                                          11
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 12 of 19 PageID: 574




       All Injuries sustained by an Insured Person in any one Accident shall be
       considered a single Injury.

       Insured means a person who: (1) is a member of an eligible class as
       described in the Eligible Persons section of the Schedule of Benefits, and
       (2) has enrolled for coverage, and (3) has paid the required premium.
       However, an Insured does not include any person covered under this
       Policy solely as an Authorized Passenger.

       Insured Person means an Insured or, if Authorized Passenger coverage
       is scheduled on the Schedule of Benefits, an Authorized Passenger.

       ...

       Occupational means, with respect to an activity, accident, incident,
       circumstance or condition involving an Insured, that the activity, accident,
       incident, circumstance or condition is proximately caused by the Insured’s
       performing services within the course and scope of contractual obligations
       for the Motor Carrier, while under Dispatch or while operating under the
       Insured’s Federal Highway Administration authority. . . .

       ...

       Pre-Existing Conditions means a health condition for which an Insured
       Person has sought or received medical advice or treatment at any time
       during the twelve months immediately preceding his or her effective date
       of coverage under this Policy.

       ...

       SECTION IV

       BENEFITS

       For the purpose of computing the benefits to which an Insured Person is
       entitled under this policy, all Injuries sustained by an Insured Person in
       any one Accident shall be considered a single Injury.

       ...

       Accidental Death Benefit
                                           12
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 13 of 19 PageID: 575




       If Injury to the Insured Person, directly caused by an Occupational
       Accident, results in the death of that Insured Person within the Incurral
       Period shown in the Schedule, the Company will pay a Survivor’s Benefit,
       subject to the terms and conditions described in the Survivor’s Benefit
       section below, and subject to any applicable Deductible Amount for the
       Accidental Covered Loss shown in the Schedule. The Incurral Period
       starts on the date of the accident that caused such Injury. . . .

       ...

       SECTION VI

       EXCLUSIONS

       This Policy does not cover any Injury, Accident, expense, or loss caused
       in whole or in part by, or resulting in whole or in part from, any of the
       following:

       ...

       3. any Pre-Existing Condition, unless the Insured Person has been
       continuously covered under this Policy (or a substantially identical policy
       issued by the Company or another insurer, of which this policy is a
       renewal) for twelve consecutive months[.]

       ...

       PRE-EXISTING CONDITIONS COVERAGE RIDER

       This Rider is attached to and made part of the Policy as of the Policy
       Effective Date as shown on the Policy Schedule of Benefits. It applies
       only with respect to accidents that occur on or after that date and prior to
       the Policy Anniversary/Expiration Date. It is subject to all of the
       provisions, limitations and exclusions of the Policy except as they are
       specifically modified by this Rider.

       Pre-Existing Conditions Coverage. Exclusion 3 in Section VI of the
       Policy is hereby waived for a Covered Loss described in Section IV of the
       Policy. However, in no event, will benefits be payable for any Covered
       Losses caused in whole or in part by, or resulting in whole or in part from,

                                           13
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 14 of 19 PageID: 576




        any Pre-Existing Conditions exceeding the Maximum Benefit Amount
        shown in the Schedule for this Rider. . . .

 (Policy at BOTROS 000138-64.)

        Great American contends that to trigger benefits, the Policy requires that an

 injury caused by an accident results in death, as those terms are defined. The general

 definitions contained in the Policy define “injury” as “a physical Injury to an Insured

 Person caused by an Occupational Accident . . . which results directly and

 independently of all other causes in a Covered Loss,” and “accident” as “a sudden,

 abrupt, discrete, and unexpected event resulting in physical injury, and that takes place

 without expectation and abruptly, rather than something which continues, progresses,

 or develops.” (Policy at BOTROS 000141-42.) Looking back to the Policy’s

 accidental death benefit’s insuring clause, liability attaches only “[i]f Injury to the

 Insured Person, directly caused by an Occupational Accident, results in the death of

 that Insured Person[.]” (Id. at BOTROS 000146.)

        Even if the Court finds an “accident” under the circumstances presented here,

 Great American claims it is still entitled to summary judgment because Botros’s heart

 attack was the sole cause of his death, and the Estate is therefore unable to show the

 existence of a qualifying “injury.” Citing Gottfried, Great American contends a critical

 distinction exists between a pre-existing condition that is known and progressive, and

 one that is unknown and inactive that is aggravated by an accident. In sum, Great

 American’s support for summary judgment in its favor is that for coverage to be

                                              14
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 15 of 19 PageID: 577




 triggered under the accidental death benefit’s insuring clause, the Estate must show an

 “injury” caused by an “accident” that directly and independently results in death.

 Similarly, in its opposition to the Estate’s summary judgment motion, Great American

 contends that Botros died from a patent heart condition, and that the Estate cannot

 establish that his coronary artery disease was a latent condition aggravated by an

 accident.

        For its part, the Estate argues that summary judgment in its favor is appropriate

 because the Policy is ambiguous and the “accident” requirement of the Policy does

 not apply. The second theory devolves from the first; as the Estate puts it, the

 inclusion of a pre-existing conditions provision, is itself an ambiguity -- “a peculiar

 ambiguity” -- because there is “no such thing as a preexisting accident.” (Pl.’s Moving

 Br. 13.)

        The Court is not persuaded by this semantical exercise, nor does it find that the

 Policy language is ambiguous. The core of the ambiguity claim is the preexisting

 conditions exclusion and the Rider waiving the exclusion. Review of the Policy

 language defeats that argument.

        The Policy discusses pre-existing conditions in two places. In the General

 Definitions section, they are defined thus:

        Pre-Existing Conditions means a health condition for which an Insured
        Person has sought or received medical advice or treatment at any time
        during the twelve months immediately preceding his or her effective date
        of coverage under this Policy.

                                               15
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 16 of 19 PageID: 578




 (Policy at BOTROS 00143.) Then there is the Rider providing pre-existing conditions

 coverage, which -- critically -- is “subject to all of the provisions, limitations and

 exclusions of the Policy except as they are specifically modified” by the Rider:

        PRE-EXISTING CONDITIONS COVERAGE RIDER

        ...

        Pre-Existing Conditions Coverage. Exclusion 3 in Section VI of the
        Policy is hereby waived for a Covered Loss described in Section IV of the
        Policy. However, in no event, will benefits be payable for any Covered
        Losses caused in whole or in part by, or resulting in whole or in part from,
        any Pre-Existing Conditions exceeding the Maximum Benefit Amount
        shown in the Schedule for this Rider. . . .

 (Id. at BOTROS 000164.) Drilling into this language, Section VI of the Policy is

 entitled “Exclusions.” Exclusion 3 is “any Pre-Existing Condition.” (Id. at BOTROS

 000156.) The Rider waives that exclusion “for a Covered Loss described in Section

 IV.” (Id. at BOTROS 000164.) Section IV is headed with the word “Benefits.” The

 description of the relevant covered loss in Section IV is the Accidental Death Benefit,

 the “triggering clause” that Great American regularly refers to:

        If Injury to the Insured Person, directly caused by an Occupational
        Accident, results in the death of that Insured Person within the Incurral
        Period shown in the Schedule, the Company will pay a Survivor’s
        Benefit[.]

 (Id. at 000146.)

        The Estate agrees that the Rider limits pre-existing conditions coverage to

 $15,000. But the Estate argues that the Rider is subject to two different meanings:


                                              16
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 17 of 19 PageID: 579




 one that exempts the insured from the Policy’s requirement that it be in effect for at

 least 12 months in order to qualify; the other that “eliminates the $250,000 maximum

 benefit available for death due to a preexisting condition.” (Pl.’s Moving Br. 12.)

        The Court is constrained to ask here, “What $250,000 maximum benefit

 available for death due to a pre-existing condition?” The Rider waives the exclusion

 of pre-existing conditions for covered losses described in the Policy, and the covered loss

 relevant here is an injury directly caused by an occupational accident that results in

 death. The Estate not only fails to uncover an ambiguity, but its argument would

 rewrite the Policy and create coverage out of an exclusion. This is expressly forbidden

 under New Jersey law. See Cusamano v. New Jersey Ins. Underwriting Assoc., 2020 WL

 1026748, at *3 (App. Div. Mar. 13, 2020); see also Weedo v. Stone-E-Brick, Inc., 81 N.J.

 233, 247-48 (1979) (“exclusion clauses [s]ubtract from coverage rather than grant it,”

 and each exclusion is read independently of each other).

        The Estate moves from ambiguity grounds to coverage arguments by claiming

 that the “accident” requirement as defined kicks any pre-existing conditions coverage

 out of the Policy; the argument goes that “the accident requirement cannot apply to

 death from a preexisting condition.” (Pl.’s Moving Br. 14.) Because that cannot be --

 the Rider language is in the Policy -- the Estate turns that dynamic around and argues

 that the Rider’s pre-existing conditions coverage kicks out the “accident” and the




                                             17
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 18 of 19 PageID: 580




 proximate cause requirements of the death benefit.5 All that is left, the Estate argues,

 is to determine whether the death from a pre-existing condition is “occupational,” and

 because Botros died from coronary artery disease while on the job, coverage at the full

 $250,000 maximum death benefit is available under the Policy.

       Albeit the Estate’s brief in support of summary judgment makes these

 arguments as examples of ambiguities requiring judgment in favor of coverage, see

 Pl.’s Moving Br. 18, the characterization fails. There is clear and unambiguous

 language establishing what is covered, what is excluded, what exclusion is waived by

 the Rider, and what the insured is required to show in claiming the maximum death

 benefit payable. Any ambiguity argument becomes even more unpersuasive in the

 Estate’s brief opposing Great American’s motion and further supporting its cross-

 motion. In what the Court will charitably call a misreading of Great American’s

 moving brief, the Estate announces that “[t]he Defendant even admits that the

 preexisting conditions clause of its own policy is ‘not a model of clarity.’” (D.E. 29,

 Pl.’s Opp. Br. 4.) Not so; Great American was characterizing the Estate’s motion for

 summary judgment: “While not a model of clarity, Plaintiff’s motion argues the

 ‘Preexisting Conditions Coverage Rider’ . . . eliminates the ‘Accident’ requirement

 from the death benefits insuring clause.” (Def.’s Opp. Br. 2.)


 5
  In its opposition brief, the Estate circles back and argues that indeed the heart attack
 was an “accident,” because it was a sudden, abrupt, and unexpected event that
 resulted in death. Great American effectively demonstrates that the case law goes the
 opposite way, and the Court need not revisit the issue.
                                            18
Case 2:18-cv-09882-KSH-CLW Document 31 Filed 11/04/20 Page 19 of 19 PageID: 581




       Finally, in its opposing brief the Estate takes its interpretation of the Rider as

 essentially the new trigger for coverage to the extreme. Focusing on the definition of

 “occupational” in the Policy, the Estate maintains that it contains four words that

 “drastically alter this policy from one that only covers accidents, like motor vehicle

 accidents or falling cargo accidents, to one that covers nearly any type of event that

 occurs while in dispatch, that results in death, as long as the insured meets the

 durational requirement for preexisting conditions coverage.” (Pl.’s Opp. Br. 5.) The

 Court remains unpersuaded and, more to the point, unconvinced that further effort to

 parse these arguments is a proper use of its resources.

 IV.       Conclusion

       The Estate has essentially rewritten the clear language of the Policy to support

 its argument that the genuinely moving circumstances of Amir Botros’s death

 triggered payment under the accidental occupational death benefit offered by the

 Policy. Great American prevails in its arguments that the Estate failed to show the

 presence of a qualifying “accident” or “injury” to trigger the death benefits insuring

 clause. As a result, summary judgment is granted to Great American, and denied to

 the Estate. An appropriate order will issue.

                                                        /s/ Katharine S. Hayden
 Date: November 3, 2020                                 Katharine S. Hayden, U.S.D.J.




                                            19
